          Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 USDC       Page SDNY
                                                                              1 of 19
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
UNITED STATES DISTRICT COURT                                           DATE FILED: 8/25/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :  20-CR-182 (VEC)
                 -against-                                    :
                                                              : OPINION & ORDER
 JONATHAN BURGOS,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

         Defendant Jonathan Burgos was charged in a two-count indictment with violating the

narcotics laws. See Superseding Indictment (S1), Dkt. 133. On October 15, 2020, Burgos

moved to suppress evidence that the Government obtained incident to executing an arrest

warrant and pursuant to a search warrant.1 See Mem. of Law, Dkt. 89. The Court held oral

argument on January 21, 2021, and conducted an evidentiary hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978), on May 6, 2021. See Oral Arg. Tr., Dkt. 149; Franks Hearing

Tr., Dkt. 125. For the reasons discussed below, Defendant’s motion to suppress is DENIED.2

                                               BACKGROUND

    I.       The Investigation and the Warrants

         The investigation of Burgos grew out of an investigation into two overdose deaths in the

Bronx. On March 14, 2019, Bobby Ramos3 called 911 after discovering that his roommate and



1
         Burgos also moved to suppress the fruits of a November 2019 warrant pertaining to historical cellphone
location information and toll records for the month of March 2019. See Mem. of Law, Dkt. 89 at 2–4, 7–9. At oral
argument, the Government informed the Court that it did not intend to use the information obtained pursuant to that
warrant. Oral Arg. Tr., Dkt. 149 at 19–20, 21. Accordingly, on January 21, 2021, the Court denied Defendant’s
motion to suppress evidence obtained pursuant to that warrant as moot. Order, Dkt. 113 at 1.
2
          On May 14, 2021, the Court informed the parties that it had preliminarily determined that Defendant’s
motion to suppress would be denied and that a written opinion would follow. See Order, Dkt. 120 at 1. The trial in
this case took place from August 23-25, 2021; Burgos was convicted on all counts.
3
         Bobby Ramos was indicted with Burgos, see Indictment, Dkt. 20; he has pled guilty, see Dkt. 80.
          Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 2 of 19



his roommate’s girlfriend were unresponsive and apparently had overdosed on cocaine and

fentanyl. See Compl., Dkt. 1 ¶¶ 5, 6(a), 6(d). Ramos told law enforcement that he had

purchased the cocaine for himself and his roommate. Id. ¶ 6(c). Following a New York Police

Department (“N.Y.P.D.”) investigation, approximately eleven months after the drug overdoses,

Detective Lee Arroyo signed a sworn Complaint seeking arrest warrants for Burgos and three

others. Id. at p. 5.

         With respect to Burgos, Det. Arroyo swore: (1) that on or about April 17, 2019, an

undercover officer (“UC-1”) asked Odalys Rojas4 to put him in touch with “JONATHAN

BURGOS, a/k/a ‘John John,’ the defendant, for the purpose of purchasing narcotics,” id. ¶ 7(a);

(2) that in connection with 11 undercover buys between May 1 and September 19, 2019, Rojas

“frequently referenced, spoke with, or met with BURGOS,” id. ¶ 7(b); (3) that on May 29, 2019,

Rojas and Burgos “were observed and heard engaging in drug-related conversations,” id.; (4)

that Rojas provided UC-1 with a cellphone number for Burgos, id.; (5) that during a September

25, 2019, undercover buy, after selling cocaine to UC-1, Rojas told him that “John John” had

told Rojas to get the cocaine from one of “John John’s workers,” id. ¶ 7(c); (6) that on September

13, 2019, Ramos told an undercover officer who was purchasing cocaine from him (“UC-3”) that

he would get the cocaine from a car (“Car-1”), id. ¶ 7(f); (7) that “based on [the affiant’s] review

of law enforcement databases, [the affiant] learned that Car-1 . . . was registered to Burgos,” id.;

and (8) that “law enforcement has surveilled Burgos driving Car-1” in the area where the

undercover drug buys from Rojas and Ramos had occurred, id. The magistrate judge issued an

arrest warrant for, inter alia, Burgos based on the allegations in the Complaint. See Arrest

Warrant, Dkt. 2.



4
          Odalys Rojas was also charged in the original indictment, see Indictment, Dkt. 20, and he has also pled
guilty, see Dkt. 65.
                                                          2
         Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 3 of 19



         On February 6, 2020, law enforcement executed the arrest warrant and arrested Burgos in

his apartment. See Mem. of Law at 5. In a sworn affidavit submitted after the arrest in support

of an application for a search warrant for the apartment, Det. Arroyo reported that, during the

arrest, law enforcement forced entry into a locked room as part of a protective sweep and that

drug distribution paraphernalia, including a plate with drug residue, small baggies with white

powder, and empty small baggies, were observed in plain view in the room. See Affidavit, Dkt.

89-1 at A28 ¶ 6(e). Additionally, Det. Arroyo reported that when Burgos was searched incident

to his arrest, law enforcement recovered “two plastic bags containing approximately 20 small

bags of what appeared to be crack cocaine” from his pants pocket. Id. at A28–29 ¶ 6(f).

         On the basis of that information, the magistrate judge issued a search warrant for Burgos’

apartment. See Search & Seizure Warrant, Dkt. 152-1. The Government reports that law

enforcement seized “approximately eight large and 27 small plastic bags of marijuana,

approximately one small bag of cocaine, a scale with cocaine residue, approximately $995 in

United States currency, and two cellphones that were recovered from the bed and dresser in

Burgos’s bedroom.” Resp., Dkt. 95 at 3.

   II.      Burgos’ Motion to Suppress

         On May 13, 2020, three months after Burgos was arrested, the Government informed

Defense counsel that the Complaint “contains a certain inaccuracy.” Letter, Dkt. 89-1 at A50.

The Government stated:

                Specifically, the Complaint states in paragraph 7(f) that “Car-1” was
                registered to Burgos. Car-1 does not in fact appear to be registered to
                Burgos. Law enforcement did not record Car-1’s license plate number and
                is not presently aware of to whom Car-1 is registered; however, there do
                not appear to be any white cars registered to Burgos in law enforcement
                databases.




                                                 3
          Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 4 of 19



Id. The letter did not provide any details about how the inaccurate information came to be

included in the Complaint.

         In his motion to suppress, Burgos argues that when the false information in paragraph

7(f) is excluded, the Complaint does not support a finding of probable cause to arrest Burgos.

Mem. of Law at 9–11. Burgos contends that because law enforcement lacked probable cause to

arrest him, the evidence discovered during his arrest must be suppressed. Id. at 11. Burgos

further argues that because the affidavit in support of the application for a search warrant for his

apartment relied “on information and evidence allegedly acquired during the illegal arrest, all

such evidence, and the fruits thereof, must be suppressed.” Id. at 12; see also Reply, Dkt. 102 at

5–6 (citing Wong Sun v. United States, 371 U.S. 471, 485-87 (1963)). Burgos argues, in the

alternative, that the Court should order a hearing pursuant to Franks v. Delaware, 438 U.S. 154

(1978), “to determine why a law enforcement agent swore falsely under oath that he had

reviewed a law enforcement database and learned that the white car, Car-1, was registered to

Burgos.” Mem. of Law at 16. The Government opposes the motion to suppress. Resp., Dkt. 95.

                                                 DISCUSSION

         The Fourth Amendment prohibits unreasonable searches and seizures and requires

warrants to be supported by probable cause. U.S. Const. amend. IV. Burgos’ Fourth

Amendment rights were not violated by his arrest and even if they had been, the evidence found

on Burgos’ person and in his apartment would not be suppressed because of the good-faith

exception to the exclusionary rule.5

    I.       Burgos’ Fourth Amendment Rights Were Not Violated


5
         The application of the good-faith exception is enough on its own to deny Burgos’ motion to suppress. The
finding that Burgos’ Fourth Amendment rights were not violated only serves to reaffirm the Court’s denial of the
motion. Cf. United States v. Falso, 544 F.3d 110, 113 n.2 (2d Cir. 2008) (“Sometimes we have eschewed analyzing
probable cause when we rely on the good faith exception, but here we elect to decide both issues.” (internal citations
omitted)).
                                                          4
        Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 5 of 19



       In Franks v. Delaware, the Supreme Court held:

               [W]here the defendant makes a substantial preliminary showing that a
               false statement knowingly and intentionally, or with reckless disregard for
               the truth, was included by the affiant in the warrant affidavit, and if the
               allegedly false statement is necessary to the finding of probable cause, the
               Fourth Amendment requires that a hearing be held at the defendant’s
               request. In the event that at that hearing the allegation of perjury or
               reckless disregard is established by the defendant by a preponderance of
               the evidence, and, with the affidavit’s false material set to one side, the
               affidavit’s remaining content is insufficient to establish probable cause,
               the . . . warrant must be voided and the fruits of the search excluded to the
               same extent as if probable cause was lacking on the face of the affidavit.

Franks, 438 U.S. at 155–56. Although the Court granted Burgos’ request for a Franks hearing,

the Court concludes, based on the credible testimony of Det. Arroyo, that the false statement in

the Complaint was not made knowingly and intentionally or with reckless disregard for the truth.

       A. Burgos Made the Required Preliminary Showing to Warrant a Franks Hearing

       There is no dispute that a false statement was included in the Complaint. In paragraph

7(f) of the Complaint, Det. Arroyo stated: “Based on my review of law enforcement databases, I

have learned that Car-1 (i.e., the car from which RAMOS retrieved the cocaine he sold to UC-3

[on September 13, 2019]) was registered to BURGOS . . . .” Compl. ¶ 7(f). The second sentence

of the paragraph stated that Car-1 was white. Id. But the Government has acknowledged that

law enforcement did not record Car-1’s license plate number and that no white car is registered

to Burgos. Letter, Dkt. 89-1 at A50. Without a license plate number, Det. Arroyo could not

have run the plate through law enforcement databases or otherwise determined to whom the

white car was registered.

       On January 21, 2021, the Court held oral argument on Burgos’ motion to suppress. Oral

Arg. Hearing, Dkt. 149. At oral argument, the Court concluded that it was “unclear whether [the

factual misstatement] was gilding the lily or whether Detective Arroyo thought this was really

necessary to get him to probable cause, because it is a really good fact, if it were a fact.” Id. at

                                                  5
          Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 6 of 19



14–15. Without a readily apparent logical explanation for how the inaccurate statement ended

up in the Complaint, Burgos showed — preliminarily — that the false statement was included in

the Complaint either knowingly and intentionally or with reckless disregard for the truth.

         But that showing is insufficient on its own to warrant a Franks hearing. A hearing may

only be granted “if the allegedly false statement is necessary to the finding of probable cause.”

Franks, 438 at 156. To assess whether the false statement is material, courts are required to

“disregard the allegedly false statements and determine whether the remaining portions of the

affidavit would support probable cause to issue the warrant.” See United States v. Trzaska, 111

F.3d 1019, 1027–28 (2d Cir. 1997) (discussing Franks, 438 U.S. at 171–72).

         Without the inaccurate statement in paragraph 7(f), the Complaint does not support a

finding of probable cause, but it is a very close question.6 The remaining paragraphs that

reference Burgos — paragraphs 7(a), 7(b), 7(c), and the portions of 7(f) that are accurate — do

not establish probable cause to arrest Burgos. See Oral Arg. Tr. at 7–15. As found at the

hearing, many of the statements in those paragraphs are conclusory and the underlying bases for

those conclusory statements is not disclosed. Id. at 7–8. In particular, the Complaint did not

adequately connect the person referred to as “John John” to Jonathan Burgos, which seriously

undermined the conclusion that the facts in paragraphs 7(a), 7(b), and 7(c) supported a finding of

probable cause to arrest Burgos.7 Id. at 9–13.


6
         At oral argument, the Court informed the Government that it would have another chance at the Franks
hearing to persuade the Court that the false statement in paragraph 7(f) of the Complaint was not material to the
finding of probable cause. Oral Arg. Tr. at 18–19. But at the Franks hearing itself, the Government made no
arguments on the question of materiality. See generally Franks Hearing Tr., Dkt. 125.
7
         The Court noted that the Government could have connected “John John” to Jonathan Burgos by explaining
that “John John” and Jonathan Burgos had the same cell phone number and by referencing the affidavit supporting
the warrant application for historical cellphone location information, which had detailed that Jonathan Burgos’
cellphone number had been saved in the overdose victim’s phone under the name Jon Boy. See Oral Arg. Tr. 12–13
(discussing Affidavit, Dkt. 89-1 at A3–10). At the hearing, the Government acknowledged that the cell search
warrant was not incorporated by reference into the Complaint. Id. at 13.


                                                          6
          Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 7 of 19



        Paragraph 7(b) asserts that between May 1, 2019 and September 19, 2019, law

enforcement made multiple undercover buys of cocaine, during which Rojas (the seller to the

undercover officers) “frequently referenced, spoke with, or met with Burgos.” Compl. ¶ 7(b).

But this statement is conclusory; it provides no particulars of Rojas’s involvement with or

statements regarding Burgos. And with respect to the undercover buy on May 29, 2019, as to

which the Complaint states that Rojas and Burgos “were observed and heard engaging in drug-

related conversations,” see Compl. ¶ 7(b), the facts are too vague regarding the substance of the

conversations between Rojas and Burgos to conclude that those conversations were inculpatory

as to Burgos8 and are silent on whether those conversations were overheard by law enforcement

or whether the assertions in the affidavit were based on a report from an informant or from

Rojas. See Oral Arg. Tr. at 11. Paragraph 7(b) further states that Rojas provided UC-1 with a

cellphone number for Burgos. Compl. ¶ 7(b). But the Complaint does not state that the

cellphone number provided by Rojas to the undercover officer matched any number known to be

used by Burgos nor does it disclose why Rojas provided the number to the undercover officer.

And as to the remaining portion of paragraph 7(f), that “law enforcement has surveilled

BURGOS driving Car-1 in the vicinity of the Complex” where the undercover buys had

occurred, the statement does not adequately specify who had surveilled Burgos, whether it was

the team that was investigating this case or law enforcement more generally, and whether there

was any temporal connection between Burgos driving Car-1 in the area and the undercover

purchases. See Oral Arg. Tr. at 14. Given the lack of detail and the many conclusory statements

in the Complaint, when the false statement in paragraph 7(f) is excluded, the warrant does not

make out probable cause to arrest Burgos.


8
         For all that appears in the Complaint, the overheard conversation on May 29, 2019, could have been Rojas
asking Burgos for drugs and Burgos telling Rojas that he was no longer selling drugs. That would qualify as a “drug
related conversation” but would not be particularly inculpatory as to Burgos.
                                                        7
        Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 8 of 19



       Because the warrant application contained a false statement and the false statement was

material to a finding of probable cause, the Court granted Defendant’s request for a Franks

hearing. See Oral Arg. Tr. at 18 (“I think we have to have a hearing.”); Order, Dkt. 113

(granting Burgos’ motion for a Franks hearing for the reasons stated at oral argument).

       B. Det. Arroyo Did Not Make the False Statement Knowingly and Intentionally or
          with Reckless Disregard for the Truth

       The Court held the Franks hearing on May 6, 2021. See generally Franks Hearing Tr.,

Dkt. 125. The purpose of the hearing was to determine whether Burgos could establish by a

preponderance of the evidence that the false statement was made knowingly and intentionally or

with reckless disregard for the truth. See Franks, 438 U.S. at 155–56. If a defendant can

establish that, then “the search warrant must be voided and the fruits of the search excluded to

the same extent as if probable cause was lacking on the face of the affidavit.” Id. at 156.

       In the Franks context, whether an affiant “acted deliberately or recklessly is a factual

question of intent . . . .” See Trzaska, 111 F.3d at 1028; see also United States v. Rajaratnam,

719 F.3d 139, 153 (2d Cir. 2013) (“Whether an individual had a particular mental state is a

question of fact subject to demonstration in the usual ways, including inference from

circumstantial evidence . . . .” (cleaned up)); Oral Arg. Tr. at 19 (noting that the Franks hearing

“is going to rest entirely on credibility”). Proof that the affiant was negligent or made an

innocent mistake is insufficient to invalidate a warrant. Franks, 438 U.S. at 171; see also United

States v. Millar, 79 F.3d 338, 343 (2d Cir. 1996) (finding that the required intent was not shown

because there was no evidence of “deliberate prevarication”).

               1. Burgos Did Not Show that Det. Arroyo Knowingly and Intentionally
                  Made the False Statement

       Burgos did not demonstrate by a preponderance of the evidence that Det. Arroyo

knowingly and intentionally made a false statement. Having carefully considered Det. Arroyo’s

                                                 8
         Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 9 of 19



testimony at the Franks hearing, the Court is persuaded that law enforcement had overwhelming

evidence to support a finding of probable cause to arrest Burgos, even though some of that

evidence did not find its way into the Complaint or was not expressed as clearly as it could have

been. Based on the evidence adduced at the Franks hearing, it is not reasonable to infer that Det.

Arroyo would have intentionally put false information into the warrant application because law

enforcement had evidence (a) that was at least as persuasive as the assertion that Car-1 was

registered to Burgos and (b) that connected Burgos to the cocaine sold during the controlled drug

buy at issue in the problematic paragraph. See Franks Hearing Tr. at 46. With more than

sufficient evidence to support a showing of probable cause, Det. Arroyo had no reason to

intentionally misstate the facts in order to obtain an arrest warrant. Although the Complaint

reflects sloppy drafting, there is no indication that Det. Arroyo was knowingly and intentionally

misstating the facts.

        Det. Arroyo credibly testified that he observed Burgos play a significant role in the

controlled drug buy on September 13, 2019, that was at issue in paragraph 7(f) of the

Complaint.9 Det. Arroyo testified that he was the “ghost”10 during that controlled buy. Id. at

17–19. As the “ghost,” Det. Arroyo observed the undercover officer speak with Ramos and give

him money. Id. at 18. He then observed Ramos walk over to a white work van that Det. Arroyo

had seen Burgos drive in the past, speak with a male that had been working on the van, and carry



9
          Paragraph 7(f) of the Complaint states in full: “On or about September 13, 2019, UC- 3 met with RAMOS
in the vicinity of the Complex to purchase narcotics. During the meeting, RAMOS identified a white car (“Car- 1”)
from which RAMOS stated he was going to retrieve the narcotics. RAMOS then left UC-3 and returned with
approximately five glassine envelopes, which RAMOS sold to UC-3. The contents of the glassine envelopes later
tested positive for the presence of cocaine. Based on my review of law enforcement databases, I have learned that
Car- 1 (i.e., the car from which RAMOS retrieved the cocaine he sold to UC- 3) was registered to BURGOS, and
that law enforcement has surveilled BURGOS driving Car-1 in the vicinity of the Complex.” Compl., Dkt. 1 ¶ 7(f).
10
        A “ghost” is an undercover police officer who provides back up to the undercover officer who is making an
undercover purchase of narcotics. Franks Hearing Tr. at 17.


                                                        9
        Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 10 of 19



out “some sort of hand exchange.” Id. at 13, 18. Ramos then returned to the undercover officer

and gave him drugs. Id. at 18–19. Following the controlled buy, Det. Arroyo conducted a

“walk-by” to identify the individual to whom Ramos had spoken next to the white work van. Id.

at 19. Det. Arroyo identified the person as Jonathan Burgos. Id.

       Det. Arroyo’s recollection of the September 13, 2019, buy was corroborated by the

N.Y.P.D. buy report that was prepared the day after the purchase by the undercover officer who

made the buy. See Buy Report, Def. Ex. 5 (admitted into evidence). The report mentions a

“white van” under the section titled “event details.” Id. The undercover officer noted that

Ramos “identifie[d] a white vehicle in which he is going to purchase the narcotics from.” Id.

Although the buy report does not mention Det. Arroyo’s role as a ghost, it does corroborate Det.

Arroyo’s recollection of Burgos’ involvement in the transaction.

       With overwhelming evidence to support probable cause, Det. Arroyo lacked any reason

to have intentionally and knowingly misstated facts in the Complaint. In United States v.

Lambus, the Second Circuit considered a federal agent’s erroneous statement in an affidavit in

support of a wiretap application. 897 F.3d 368, 381 (2d Cir. 2018). The agent stated in his

affidavit that “a check of federal law enforcement databases . . . indicate[s] that there have been

no prior applications seeking Court authorization to intercept the wire, oral, or electronic

communications of the Target Subjects or over the subject telephone.” Id. (cleaned up). There

was no dispute that statement was false as there had been several applications leading to orders

authorizing interception of communications of some of the target subjects. Id. at 381–82. The

agent explained that he had “misunderstood what [he] was saying” in the statement because he

had checked the databases for the targets he “expected to actually intercept on that phone,” not

for all the named target subjects. Id. at 382. The Second Circuit noted that if the agent had

included in the affidavit that prior court orders had authorized wiretaps of some of the targets,

                                                 10
         Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 11 of 19



that fact would likely have strengthened the application’s showing of probable cause. Id. 399.

The Second Circuit held that there was no evidence that the agent’s false statement was made

knowingly and intentionally, in part because “[t]here was no suggestion as to any possible

motive for the [agent] to commit the errors, nor any evidence that the errors were designed to

mislead the authorizing judge.” Id. at 400.11

         Here, there were more than sufficient facts to establish probable cause for the arrest of

Burgos, and Defendant has not suggested any possible motive for Det. Arroyo to have knowingly

and intentionally misstated facts in the Complaint. Had Det. Arroyo included all of the facts to

which he credibly testified at the Franks hearing regarding the white work van — that an

informant had told him that Burgos operated a white van, that he had personally observed Burgos

driving the white van, that he saw Ramos do some sort of hand exchange with Burgos next to the

white van as part of a controlled buy — those facts “would only have strengthened, not

weakened, the application’s proffer as to probable cause.” Lambus, 897 F.3d at 400–01. In

short, based on Det. Arroyo’s credible testimony, the Court finds that he did not include the false

statement intentionally and knowingly.

         With more than enough facts to establish probable cause to arrest Burgos,12 the Court

finds that the false statement in the Complaint was more likely than not13 the product of sloppy

drafting rather than an intentional and knowing misstatement by Det. Arroyo.


11
          Cf. United States v. Rajaratnam, 719 F.3d 139, 155 n.18 (2d Cir. 2013) (“Indeed, it is difficult to imagine a
situation where the government would intentionally or ‘with reckless disregard’ omit information that would
strengthen its ‘probable cause’ . . . showing.”).
12
          In addition to the facts discussed in text, Det. Arroyo also credibly testified that the decedent’s mother had
informed him that the cellphone number saved in the decedent’s phone as “Jon Boy” belonged to Burgos, see
Franks Hearing Tr., Dkt. 125 at 7–8, and that Ramos had told him that the first thing he did when he encountered
the unconscious victims was to call Burgos, who came to the apartment and emptied money and drugs from a safe,
id. at 9.
13
        Defendant’s burden of proof at a Franks hearing is preponderance of the evidence. Franks v. Delaware,
438 U.S. 154, 156 (1978).
                                                           11
         Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 12 of 19



                 2. Burgos Did Not Show that Det. Arroyo Made the False Statement with
                    Reckless Disregard for the Truth

        The remaining question is whether Det. Arroyo’s “sloppy drafting” rises to the level of

“reckless disregard for the truth.” The Court finds that it does not.

        The Complaint stated that based on Det. Arroyo’s review of law enforcement databases,

the white car from which Ramos retrieved the drugs was registered to Burgos. Compl. ¶ 7(f).

The underlying point of the statement is objectively accurate — Burgos was associated with the

vehicle from which the drugs were obtained. Moreover, Det. Arroyo did review law

enforcement databases with respect to other vehicles that Burgos was known to drive, including

one that was white.14 See Franks Hearing Tr. at 15–16 (noting that he ran the license plates for a

gray Nissan and a white box truck); N.Y.P.D. Report, Gov. Ex. 9 (admitted into evidence)

(noting in a December 2019 report that Det. Arroyo had run registration checks on the box truck

and the Nissan, which were both registered to Burgos’ girlfriend, Rachel Ocasio). Det. Arroyo

credibly testified that he observed Burgos driving the white work van at issue, see Franks

Hearing Tr. at 13, 14, 19, and that a confidential informant had told him that Burgos was the

owner of the white van, id. at 24–25.

        Det. Arroyo signed the Complaint more than four months after the controlled buy

described in paragraph 7(f). Compare Compl. at p. 5 (signed February 3, 2020) with id. ¶ 7(f)

(stating that the controlled buy occurred on September 19, 2019). Based on Det. Arroyo’s

credible testimony and his lack of motive to lie, it appears that he did not review the Complaint

as carefully as he should have and failed to exercise due care by double-checking each fact in the

Complaint against information in the case file. In Lambus, the Second Circuit case discussed

above, the Court similarly concluded that the agent’s conduct was likely careless. See Lambus,

14
        Det. Arroyo credibly testified that of the five vehicles associated with Burgos, three were white. Franks
Hearing Tr. at 12–13, 20–21.
                                                        12
           Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 13 of 19



897 F.3d at 401 (“But on this record, lacking any hint of a motive to [make a false statement],

these observations are more consistent with carelessness and negligence than with knowing or

deliberate falsehoods, reckless disregard, or perjury.”). Although law enforcement should

always exercise due care, particularly with respect to a document as important as a criminal

complaint, the Court cannot conclude that Det. Arroyo’s actions were reckless.

           In short, because Burgos has not shown that Det. Arroyo’s false statement was made

knowingly and intentionally or with a reckless disregard for the truth, he has not shown that his

Fourth Amendment rights have been violated. Accordingly, Burgos’ motion to suppress the

fruits of the arrest warrant is denied.15

     II.      The Good-Faith Exception Further Justifies Denying the Motion to Suppress

           The fact that Det. Arroyo acted in good faith is another reason to deny Burgos’ motion to

suppress. “As both the Supreme Court and Second Circuit have held, a violation of the Fourth

Amendment does not necessarily result in the application of the exclusionary rule.” United

States v. Kim, No. 16-CR-191, 2017 WL 5256753, at *3 (E.D.N.Y. Nov. 10, 2017) (citing United

States v. Rosa, 626 F.3d 56, 64 (2d Cir. 2010); Herring v. United States, 555 U.S. 135, 138

(2009)); see also United States v. Leon, 468 U.S. 897, 906 (1984) (“Whether the exclusionary

sanction is appropriately imposed in a particular case, our decisions make clear, is an issue




15
          Because the motion to suppress the arrest warrant is denied, there is no basis to suppress the fruits of the
search warrant for Burgos’ apartment. There was more than sufficient evidence to support the magistrate judge’s
determination that probable cause existed to believe narcotics and narcotics paraphernalia would be found in
Burgos’ apartment, given that Burgos had drugs on his person packaged for resale and drugs and drug paraphernalia
were in plain view in the apartment. See Affidavit, Dkt. 89-1 at A28–29 ¶¶ 6(e), 6(f). Burgos acknowledges this
reality; one of his two arguments in favor of suppressing the evidence obtained as a result of the search warrant for
his apartment is that the search warrant was based on what he contends were the fruits of an illegal arrest. See Mem.
of Law at 12, 14. His only other argument is that the premises search warrant “does not allege sufficient probable
cause to search any electronic devices seized.” Id. at 12; see also id. 12–14. For the reasons discussed in Section III
of this opinion, the Court finds that argument unpersuasive.


                                                          13
         Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 14 of 19



separate from the question whether the Fourth Amendment rights of the party seeking to invoke

the rule were violated by police conduct.” (internal citation omitted)).

         Because the exclusionary rule exacts a heavy toll on the justice system, it generally does

not apply when suppression would provide only marginal deterrence to misconduct by law

enforcement. United States v. Raymonda, 780 F.3d 105, 117 (2d Cir. 2015) (quoting Herring,

555 U.S. at 141). “The rule’s corrective value justifies its cost when the police ‘exhibit

deliberate, reckless, or grossly negligent disregard for Fourth Amendment rights.’” Id. at 117–18

(quoting United States v. Stokes, 733 F.3d 438, 443 (2d Cir. 2013)). With those remedial

purposes in mind, the good-faith exception asks “whether a reasonably well-trained officer

would have known that the search was illegal in light of all of the circumstances.” Herring, 555

U.S. at 145 (cleaned up).16 When a reasonably well-trained officer would have known the

actions taken pursuant to the warrant were illegal, exclusion is appropriate because the intended

deterrent effect outweighs the toll on the justice system. Raymonda, 780 F.3d at 117.

         The Supreme Court has held that the good-faith exception does not apply in at least four

circumstances: “(1) where the issuing magistrate has been knowingly misled; (2) where the

issuing magistrate wholly abandoned his or her judicial role; (3) where the application is so

lacking in indicia of probable cause as to render reliance upon it unreasonable; and (4) where the

warrant is so facially deficient that reliance upon it is unreasonable.” United States v. Moore,

968 F.2d 216, 222 (2d Cir. 1992) (citing Leon, 468 U.S. at 923). “In such circumstances,

reliance on the legal judgment of the issuing judge would not be objectively reasonable.” United

States v. Falso, 544 F.3d 110, 125 (2d Cir. 2008) (citing Leon, 468 U.S. at 923).


16
          The good-faith exception applies equally in the search and arrest warrant contexts. See Herring v. United
States, 555 U.S. 135, 140–47 (2009) (discussing the good-faith exception with respect to both search and arrest
warrants); 1 Wright & Miller, Fed. Prac. & Proc. Crim. § 52 (4th ed. 2021) (noting that “since the same
constitutional principle applies to searches and arrests,” the good-faith exception applies to both).


                                                         14
         Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 15 of 19



        Burgos contends that the first, third, and fourth circumstances apply to the arrest warrant

in this case, and, therefore, the good-faith exception does not rescue from suppression evidence

that was the fruit of the allegedly illegal arrest. The Court disagrees. With respect to the first

circumstance, courts consider whether the issuing magistrate judge has been knowingly misled

pursuant to the same Franks standard already discussed. See Leon, 468 U.S. at 923

(“Suppression . . . remains an appropriate remedy if the magistrate or judge in issuing a warrant

was misled by information in an affidavit that the affiant knew was false or would have known

was false except for his reckless disregard of the truth.” (citing Franks, 438 U.S. at 155–56)); see

also Falso, 544 F3d at 1228 (applying the Franks standard to the knowingly misled exception).17

For the same reasons that the Court found that the false statement in the Complaint was not made

knowingly and intentionally or with reckless disregard for the truth, the Court holds that the

magistrate judge was not knowingly misled.

        Burgos’ claim that the Complaint is so lacking in indicia of probable cause as to make

reliance on it unreasonable fares no better. Here, the Court ultimately found that without the

inaccurate statement in paragraph 7(f), the Complaint did not support a finding of probable

cause. But there is no doubt that it was a close question. Finding that an affidavit is so lacking

in indicia of probable cause that reliance on it is not reasonable is a “very difficult threshold to

meet.” Falso, 544 F.3d at 128 n.24 (collecting Second Circuit cases rejecting objections to the

good-faith exception on this basis). Where reasonable minds can differ as to the existence of

probable cause, the underlying document is not so lacking in indicia of probable cause as to




17
        Burgos recognizes that determining whether a magistrate judge was knowingly misled requires assessing
whether the Franks standard has been met. See Reply, Dkt. 102 at 8 (arguing that a Franks hearing is needed to
determine whether the magistrate judge was knowingly misled).


                                                       15
         Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 16 of 19



make reliance on it unreasonable. Id. at 128–29. Accordingly, Burgos has not shown that law

enforcement should be denied the benefit of the good-faith exception on this basis.

         Neither the arrest warrant nor the search warrant in this case was facially deficient. The

Supreme Court has indicated “that a warrant is facially defective when it omits or misstates

information specifically required to be contained therein, i.e., the place to be searched, and the

persons or things to be seized.” United States v. Clark, 638 F.3d 89, 102 (2d Cir. 2011) (citing

Massachusetts v. Sheppard, 468 U.S. 981, 988 n.5 (1984); Groh v. Ramirez, 540 U.S. 551, 564

(2004)).18 In this matter, the arrest warrant clearly stated that Jonathan Burgos was the person to

be arrested. See Arrest Warrant, Dkt. 2. And the search warrant incorporated by reference from

the application for the search warrant a description of the subject premises to be searched, see

Search & Seizure Warrant, Dkt. 152-1 at 3–4, and the detailed list of the items to be seized, id. at

5–6. Accordingly, the warrants were not facially deficient.

         Because none of the four circumstances that make the good-faith exception unavailable is

present in this case, the Court must consider “whether a reasonably well-trained officer would

have known that the search was illegal in light of all of the circumstances.” Herring, 555 U.S. at

145 (cleaned up). “[W]hen assessing the officer’s good faith reliance on a search warrant under

the Leon good faith exception, we can look outside of the four corners of the affidavit and

consider the totality of the circumstances, including what the officer knew but did not include in

the affidavit.” United States v. Farlee, 757 F.3d 810, 819 (8th Cir. 2014); see also United States

v. Williams, No. 17-CR-78, 2019 WL 4454250, at *10 (W.D.N.Y. Apr. 25, 2019), report and



18
         Defendant argues that the warrants are facially deficient because they are “utterly devoid of any allegations
that could support a finding of probable cause.” Reply at 9. But that argument confuses a warrant that is “facially
deficient” with one that is “lacking in indicia of probable cause.” It is only the latter that considers whether the
warrant supports a finding of probable cause; facially deficient goes to whether the Fourth Amendment’s
particularity requirement was met.


                                                         16
            Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 17 of 19



recommendation adopted, No. 17-CR-78, 2019 WL 3074058 (W.D.N.Y. July 15, 2019)

(collecting cases with similar holdings).19

            Here, as outlined above, Det. Arroyo credibly testified that he was aware of a number of

facts not included in the Complaint that connected Burgos to the alleged drug conspiracy. Those

facts more than establish the existence of probable cause to arrest Burgos. Accordingly, even if

the arrest warrant had been illegal (which it was not), Det. Arroyo acted in good faith given the

considerable amount of existing evidence that inculpated Burgos.

            In short, Burgos has not shown that the good-faith exception does not apply in this case.

Even if the Court had concluded that Burgos’ Fourth Amendment rights were violated, the good-

faith exception would preclude suppression of the evidence seized incident to Burgos’ arrest and

pursuant to the search warrant.

     III.      Burgos’ Remaining Arguments about the Search Warrant Are Unpersuasive

            Burgos also argues that the search warrant lacked “sufficient probable cause to search

any electronic devices seized.” Mem. of Law at 12. The Court disagrees. For this argument,

Burgos is not alleging that the search warrant itself contains any false statements. Accordingly,

“after-the-fact scrutiny by courts of the sufficiency of an affidavit should not take the form of de

novo review [and a] magistrate’s determination of probable cause should be paid great deference

by reviewing courts.” Illinois v. Gates, 462 U.S. 213, 236 (1983) (cleaned up). Moreover, “[t]he

task of the issuing magistrate is simply to make a practical, common-sense decision whether,

given all the circumstances set forth in the affidavit before [her], . . . there is a fair probability

that contraband or evidence of a crime will be found in a particular place.” Id. at 238. There is



19
           Cf. United States v. Rosa, 626 F.3d 56, 64 (2d Cir. 2010) (“While we may no longer rely on
unincorporated, unattached supporting documents to cure a constitutionally defective warrant, those documents are
still relevant to our determination of whether the officers acted in good faith, because they contribute to our
assessment of the officers’ conduct in a particular case.”).
                                                       17
          Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 18 of 19



no basis to disturb the magistrate judge’s finding that the application for the search warrant

contained sufficient information to support a finding of probable cause to search electronic

devices found in Burgos’ apartment.

          The affidavit in support of the search warrant contains more than adequate facts to

support a conclusion that there was probable cause to believe that Burgos is a drug dealer.

Because the arrest warrant stands, the evidence obtained in plain view and as part of the search

incident to his arrest can be considered. Law enforcement found two plastic bags containing

approximately 20 small bags of what appeared to be crack cocaine in Burgos’ pants pocket, see

Affidavit, Dkt. 89-1 at A28–29 ¶ 6(f), and drug distribution paraphernalia, including a plate with

drug residue, small baggies with white powder, and empty small baggies, were in plain view in a

room that law enforcement entered as part of a protective sweep. Id. at A28 ¶ 6(e). The

magistrate judge correctly considered that evidence when determining whether there was

probable cause to search Burgos’ residence.

          The affidavit was also more than adequate to establish probable cause to believe evidence

of the drug conspiracy was likely to be found on electronic devices located in Burgos’ apartment.

In paragraph 10 of the affidavit in support of the application for the search warrant, Det. Arroyo

stated:

                 Based on my participation in this investigation, including my review of
                 documents and my conversations with law enforcement official[s] and
                 review of reports and other documents, I know that Burgos used multiple
                 cellphones during the course of this investigation in furtherance of the
                 Subject Offenses, including to communicate with co-conspirators
                 regarding the Subject Offenses.

Affidavit, Dkt. 89-1 at A32 ¶ 10. Det. Arroyo also explained that “individuals who engage in

narcotics trafficking” often use cellphones or other electronic devices to maintain the contact

information of their co-conspirators and to communicate with them. Id. ¶¶ 8(g), 9. Given such


                                                  18
          Case 1:20-cr-00182-VEC Document 158 Filed 08/25/21 Page 19 of 19



facts, the Court finds no error in the magistrate judge’s conclusion that probable cause existed for

the search and seizure of electronic devices found in Burgos’ apartment.

          In short, to the extent Burgos moves to suppress evidence obtained from Burgos’

electronic devices based on a lack of probable cause to support the search warrant, that motion is

denied.

                                           CONCLUSION

          For the reasons discussed above, Burgos’ motion to suppress is DENIED.

          The Clerk of Court is respectfully directed to close the open motion at docket entry 89.



SO ORDERED.
                                                       _________________________________
Date: August 25, 2021                                        VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                                  19
